Title: James Barbour to Thomas Jefferson, 14 January 1812
From: Barbour, James
To: Jefferson, Thomas


          
                  Sir 
                   
                     Richmond 
                     Jany 14th–12
             The partiality of my Country having bestowed on me, the station of Chief Magistrate of the Commonweal, the wish, nearest my heart, is to conduct myself in such a manner, as to evince, that its confidence has not been, entirely, misplaced. On the one hand, I wish to exercise no power not granted by the constitution; on the other not to abandone one, which may have been conferred by that instrument. Going into the Government with these views I was immediately called on to decide a question of importance, and one, to me, of delicacy likewise, as I am to fix by my determination, my own powers—The question to which I allude is this—The Council being equally divided can I consider myself advised—or in other words have I a right to incline the scale by my own vote. The Constitution being doubtful, much must depend upon the Cotemporaneous exposition. As you went early into the administration and the case must have occurred frequently during your continuance in the Government, I have taken the liberty to request that you will have the goodness to inform me what was the exposition given to the Constitution at that time—I would not have troubled you had not my researches into the Journals of the Council, been ineffectual—I would trouble you still more, by requesting, that you would be kind enough to furnish me with your opinion upon this Subject—If I Should be deemed intrusive you will have none to censure but yourself. The repeated civilities and evidences of regard which you have on all occasions Shewn have prompted me to solicit at your hands this new favor—
          I beg you to believe that I entertain for you the highest respect and affection
                  Js: Barbour
        